ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of forgery, in violation of section 570.090 RSMo 1994. The jury imposed three months imprisonment, with the sentence suspended, and two fines totaling $1300.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).